REASONS FOR ALLOWANCE
Claims 33-45 are pending. Claims 1-32 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 33-45 are allowed.
Examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
The following is an examiner’s statement of reasons for allowance:
One of relevant prior art references, Chen, Wenhong (US20200195331) discloses the terminal device may autonomously perform one or more transmissions of the first data without detecting Downlink Control Information (DCI) transmitted by the network device through the downlink control channel.

Zhang et al. (US20190174466) discloses the configured grant Type 1 PUSCH transmission is semi-statically configured to operate upon the reception of higher layer parameter of configuredGrantConfig including rrc-ConfiguredUplinkGrant without the detection of an UL grant in a DCI.

Another one of relevant prior art references, Cao et al. (US20180295651) discloses UE obtain all the transmission resource information after the RRC signaling for configuration, and UE can perform uplink grant-free transmission after the RRC signaling without the detection of an UL grant sent using DCI signaling.

As per claims 33-45, the cited prior art, either alone or in combination, fails to teach the claimed features of:
receiving a signal including information about allowance to transmit the uplink signal for the UE not detecting of downlink control information (DCI) for providing a slot format; and 
(i) based on a resource region being configured as flexible by the TDD uplink downlink configuration, and (ii) based on a transmission of the uplink signal being configured by the higher layer, and (iii) based on the information, transmitting the uplink signal in the resource region without detecting of the DCI, 
wherein the uplink signal is one of a sounding reference signal (SRS), a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), and a physical random access channel (PRACH).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464